September 30, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
SPRING BRANCH TOWING, INC D/B/A SB TOW AND NICHOLAS GARZA,
                         Appellants

NO. 14-14-00131-CV                          V.

ANGELA GUERRA-MANICA, INDIVIDUALLY AND AS NEXT FRIEND OF
            NORA CRUZ, MINOR CHILD, Appellee
             ________________________________

      Today the Court heard the parties’ joint motion to vacate and remand the
judgment signed by the court below on August 26, 2013. Having considered the
motion and found it meritorious, we order the appeal VACATED and REMAND
to the trial court for rendition of judgment in accordance with the parties’
agreement.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.